DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The applicant's amendment received on 12/01/2021 in which claims 1-4 and 14-15 (AMENDED); claim 7 (CANCELLED); and claim 12 (WITHDRAWN), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

3.	Examiner agrees with applicant’s amendment filed on 12/01/2021 with respect to the previous 35 USC § 101 rejections. Therefore, the previous 35 USC § 101 rejections with respect to claims 14-15 has been withdrawn. In addition, based on further review and consideration regarding analysis of previous 35 USC § 112(f) interpretations with respect to claims 2 and 4 has been withdrawn.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 1-6, 8-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”) (US Pub. No.: 2019/0373257 A1) in view of Zhao et al. (“Zhao”) (US Patent No.: 10,404,980 B1).

In regards to claims [1-4], Liu discloses a method and apparatus for encoding (see fig. 12 unit 1200 and fig. 7 unit 722) and decoding (see fig. 12 unit 1200 and fig. 7 unit 872), comprising: a processor (see fig. 13 unit 1341, paragraphs [0137] and [0159]), configured to: predicting a sample of a non-square video block (see fig. 12 unit S1260) using at least one (see fig. 11, e.g. “R03”, fig. 12 unit S1230, paragraph [0132]) of N reference samples from a row above (see fig. 11, e.g. “ top-most row of reference samples R01-R09”) the non-square video block (see fig. 11 unit 1101) or at least one (see fig. 9, e.g. “R20”, paragraph [0115]) of M reference samples from a column left (see fig. 9, e.g. “left-side column of reference samples R10, R20, R30, R40, R50, R60, R70 ”) of the non-square video block (see fig. 9 unit 901, paragraph [0115]); and, encoding and decoding the non-square video block (see fig. 7 unit 722, fig. 8 unit 872, fig. 12 unit 1200, paragraph [0137], where the examiner notes by referring to fig. 12 that the process 1200 is used in intra prediction for a “non-square block” that can be executed by processing circuitry of the intra encoder 722 and intra decoder 872) using said prediction in an intra coding mode (see fig. 12 unit S1220, paragraph [0137]).
wherein a ratio of N to M is substantially equal to a ratio of width to height of said non-square video block and wherein said prediction comprises a weighted combination of said reference samples with prediction directions extend beyond the angle range of 45 degrees to -135 corresponding to said ratio as specified in the amended claim.
However, in the same field of endeavor, Zhao teaches the well-known concept of wherein a ratio of N to M (see col. 22 lines 20-26 and col. 24 lines 47-50) is substantially equal to a ratio of width to height (see col. 23 lines 15-19) of said non-square video block (see fig. 15 unit 1510 or fig. 16 unit 1610 or fig. 17 unit 1710) and wherein said prediction (see fig. 15, col. 4 lines 55-56, e.g. “intra prediction”) comprises a weighted combination of said reference samples with prediction directions (see fig. 15, col. 20 lines 53-63, e.g. “reference samples A-B along vertical (H) direction and reference samples B-F along horizontal (W) direction of non-square block 1510”) extend beyond the angle range of 45 degrees (see col. 20 lines 14-18 and col. 21 lines 65-67) to -135 (see fig. 19, e.g. “prediction dotted angles directions located beyond the diagonal direction ”, col. 26 lines 22-24) corresponding to said ratio (see col. 22 lines 20-26 and col. 24 lines 47-50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Liu above by incorporating the proposed teachings of Zhao above to perform such a modification to provide a method and apparatus for encoding and decoding that implements wherein a ratio of N to M is substantially equal to a ratio of width to height of said non-square video block and wherein said prediction comprises a weighted combination of said reference samples with prediction directions extend beyond the angle range of 45 degrees to -135 corresponding to said ratio as well as to solve the problem in a case of video lossy compression, the amount of distortion tolerated depends on the application; for example, users of certain consumer streaming applications may tolerate higher distortion than users of television contribution applications as taught by Zhao et al. (see Zhao, col. 1 lines 57-61), thus improving compression efficiency.

As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 1 (see the above rejection of claim 1), wherein said prediction (see fig. 12 unit S1220) comprises a weighted combination of said reference samples (see fig. 9 and fig. 11, paragraphs [0142-0143]).

As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 1 (see the above rejection of claim 1), wherein a ratio of N to M is substantially equal to a ratio of width to height of said non-square video block (see fig. 9, fig. 11, paragraphs [0113] and [0119]).

As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 1 (see the above rejection of claim 1), wherein N is twice the width (see fig. 11) of the non-square video block (see fig. 11 unit 1101) and M is twice the height (see fig. 9) of the non-square video block (see fig. 9 unit 901).

As per claim [9], most of the limitations have been noted in the above rejection of claim 1. Yet, Liu fails to explicitly disclose the method of Claim 1, wherein intra prediction modes extend beyond angles of 45 and -135 degrees as claimed.
However, Zhao teaches the method of Claim 1 (see the above rejection of claim 1), wherein intra prediction modes (see fig. 15 and/or fig. 19) extend beyond angles of 45 (see col. 20 lines 14-18 and col. 21 lines 65-67) and -135 degrees (see fig. 19, e.g. “prediction dotted angles directions located beyond the diagonal direction “, col. 26 lines 22-24). Same motivation as to claim 1 applies here. 

As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 1 (see the above rejection of claim 1), wherein said N is greater than width (see fig. 9) of said non-square block (see fig. 9 unit 901), and wherein said N reference samples extends beyond a right edge (see fig. 9, e.g. “reference samples R05-R09”) of said non-square block (see fig. 9 unit 901).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 1 (see the above rejection of claim 1), wherein said M is greater than height (see fig. 11) of said non-square block (see fig. 11 unit 1101), and wherein said M reference samples extends beyond a bottom edge (see fig. 11, e.g. “reference samples R30, R40, R50, R60, R70”) of said non-square block (see fig. 11 unit 1101).

As per claim [13], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses a non-transitory computer readable medium containing data content generated (see paragraph [0159]) according to the method of claim 1 (see the above rejection of claim 1), for playback (see paragraph [0046]) using a processor (see fig. 13 unit 1341, paragraphs [0137] and [0159]).

As per claim [14], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses a non-transitory signal comprising video data generated (see paragraphs [0013] and [0111]) according to the method of claim 1 (see the above rejection of claim 1), for playback (see paragraph [0046]) using a processor (see fig. 13 unit 1341, paragraphs [0137] and [0159]).

As per claim [15], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses a non-transitory computer program product comprising instructions which (see paragraphs [0145-0146]), when the program (see paragraphs [0145-0146]) is executed by a computer (see fig. 13 unit 1341), cause the computer (see fig. 13 unit 1341) to carry out the method of any one of claim 3 (see the above rejection of claim 3).

As per claim [16], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 3 (see the above rejection of claim 3), wherein said prediction (see fig. 12 unit S1220) comprises a weighted combination of said reference samples (see fig. 9 and fig. 11, paragraphs [0142-0143]).

	As per claim [17], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 3 (see the above rejection of claim 3), wherein a ratio of N to M is substantially equal to a ratio of width to height of said non-square video block (see fig. 9 and/or fig. 11, paragraphs [0113] and [0119]).

	As per claim [18], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 3 (see the above rejection of claim 3), wherein N is twice the width (see fig. 11) of the non-square video block (see fig. 11 unit 1101) and M is twice the height (see fig. 9) of the non-square video block (see fig. 9 unit 901).

	As per claim [19], the method of Claim 3, is analogous to claim 9, which is performed by claim 19.

	As per claim [20], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 3 (see the above rejection of claim 3), wherein said N is greater than width (see fig. 9) of said non-square block (see fig. 9 unit 901), and wherein said N reference samples extends beyond a right edge (see fig. 9, e.g. “reference samples R05-R09”) of said non-square block (see fig. 9 unit 901).

	As per claim [21], most of the limitations have been noted in the above rejection of claim 1. In addition, Liu discloses the method of Claim 3 (see the above rejection of claim 3), wherein said M is greater than height (see fig. 11) of said non-square block (see fig. 11 unit 1101), and wherein said M reference samples extends beyond a bottom edge (see fig. 11, e.g. “reference samples R30, R40, R50, R60, R70”) of said non-square block (see fig. 11 unit 1101).



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lainema (US Pub. No.: 2019/0356909 A1)) discloses video and image coding with wide-angle intra prediction.

	Van der Auwera et al. (US Patent No.: 11,128,872 B2) discloses position dependent intra prediction combination with wide angle intra prediction. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
January 20, 2022